IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-30864
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JOAN M. PALMER,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. C-94-2519-B
                        - - - - - - - - - -
                           April 5, 1996
Before WIENER, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Joan M. Palmer argues that she was not competent to stand

trial and that the district court erred in failing to hold an

evidentiary hearing to determine her competency.    Palmer also

argues that she was denied the effective assistance of trial

counsel.

     We have considered the briefs of both parties and the

record.    The record reflects that Palmer had the ability to

understand the proceeding against her and to assist her counsel


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-30864
                                  -2-

in presenting a defense.    The record does not raise a bona fide

question with respect to Palmer's competency during the criminal

proceedings.     Thus, the district court did not err in determining

that Palmer was competent to stand trial and in denying her

request for an evidentiary hearing.     See United States v.

Faubion, 19 F.3d 226, 230 (5th Cir. 1994); Pate v. Robinson, 383
U.S. 375, 385 (1966).

     Palmer also failed to demonstrate that her trial counsel

provided her with ineffective assistance.     See Strickland v.

Washington, 466 U.S. 668, 678 (1984).

     AFFIRMED.